EXHIBIT 10.56 PREPARED BY AND WHEN RECORDED RETURN TO: Winston & Strawn LLP 200 Park Avenue New York, New York 10166 Attention:Corey A. Tessler, Esq. MOODY NATIONAL HP G-TOWN HOLDING, LLC, as assignor (Borrower) to LADDER CAPITAL FINANCE LLC, as assignee (Lender) ASSIGNMENT OF LEASES AND RENTS THE MAXIMUM PRINCIPAL INDEBTEDNESS FOR TENNESSEE RECORDING TAX PURPOSES IS $0.00.TAXES PAID UNDER DEED OF TRUST AT INSTRUMENT NUMBER IN THE SHELBLY COUNTY REGISTER’S OFFICE Dated: As of April 9, 2013 Location: 9161 Winchester Road, Germantown, TN 38138 County:
